Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 1 of 21 PageID #: 2139




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                        Wheeling

  EDWARD NELLSON,

                        Plaintiff,

                v.                                        CIVIL ACTION NO. 5:20-CV-112
                                                          Judge Bailey

  JOHN DOE, Warden of USP Hazelton,
  JOHN DOE, Lt at USP Hazelton,
  GREGORY MIMS, and
  LEIGH BIRD,

                        Defendants.

  ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S AMENDED
   COMPLAINT OR, IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT

         Presently pending before this Court is Defendants’ Motion to Dismiss Plaintiff’s

  Amended Complaint Or, in the Alternative, Motion for Summary Judgment [Doc. 71], filed

  October 6, 2020. Therein, defendants request this Court to dismiss the pending Amended

  Complaint in full or, alternatively, grant summary judgment in favor of the defendants.

  See [Doc. 71 at 1]. A Response [Doc. 90] was filed on November 11, 2020. Defendants

  filed a Reply [Doc. 94] on November 23, 2020. Having been fully briefed, this matter is

  now ripe for decision. For the reasons that follow, this Court will grant Defendants’ Motion

  to Dismiss Plaintiff’s Amended Complaint Or, in the Alternative, Motion for Summary

  Judgment.

                                      LEGAL STANDARD

         “A responsive pleading captioned as a motion to dismiss or, in the alternative, as

  a motion for summary judgment puts all parties on notice that a court could construe the

                                               1
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 2 of 21 PageID #: 2140




  motion either way.” Newsome v. Williams, 2016 WL 11431790, at *2 (N.D. W.Va. May

  26, 2016) (Trumble, MJ), report and recommendation adopted in Newsome v. Williams,

  2016 WL 4153615 (N.D. W.Va. Aug. 5, 2016) (Groh, CJ) (quoting Laughlin v. Metro.

  Washington Airports Auth., 149 F.3d 253, 260 (4th Cir. 1998)).

         A motion to dismiss filed under Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency

  of a complaint or pleading. Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).

  A complaint must be dismissed if it does not allege “enough facts to state a claim to relief

  that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In

  assessing a motion to dismiss, a court may consider public records, “documents

  incorporated into the complaint by reference, and matters of which the court may take

  judicial notice,” or sources “whose accuracy cannot reasonably be questioned.” Katyle v.

  Penn National Gaming, Inc., 637 F.3d 462 (4th Cir. 2011). This includes documents filed

  in prior court proceedings. See Walker v. Kelly, 589 F.3d127 (4th Cir. 2009).

         Federal Rule of Civil Procedure 12 states that “[i]f, on a motion under Rule 12(b)(6)

  . . . matters outside the pleadings are presented to and not excluded by the court, the

  motion must be treated as one for summary judgment under Rule 56.” Newsome v.

  Williams, 2016 WL 11431790, supra, (quoting Fed. R. Civ. P. 12(d)). The Court may

  consider documents attached to the complaint, as well as those attached to the motion to

  dismiss, “so long as they are integral to the complaint and authentic.” Id. (quoting Sec'y

  of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007) (citing

  Blankenship v. Manchin, 471 F.3d 523, 526 n.1 (4th Cir. 2006)).

         Rule 56(e) of the Federal Rules of Civil Procedure provides that “an opposing party


                                               2
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 3 of 21 PageID #: 2141




  may not rely merely on allegations or denials in its own pleading; rather, its response must–

  by affidavits or as otherwise provided in this rule– set out specific facts showing a genuine

  issue for trial. If the opposing party does not so respond, summary judgment should, if

  appropriate, be entered against that party.”

         Rule 56 further provides that summary judgment is appropriate “if the pleadings,

  depositions, answers to interrogatories, and admissions on file, together with the affidavits,

  if any, show that there is no genuine issue as to any material fact and that the moving party

  is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c); see Celotex Corp. v.

  Catrett, 477 U.S. 317, 322 (1986). A genuine issue exists “if the evidence is such that a

  reasonable jury could return a verdict for the non-moving party.” Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 250 (1986). Thus, the Court must conduct “the threshold

  inquiry of determining whether there is the need for a trial–whether, in other words, there

  are any genuine factual issues that properly can be resolved only by a finder of fact

  because they may reasonably be resolved in favor of either party.” Anderson, 477 U.S.

  at 250.

         Additionally, the party opposing summary judgment “must do more than simply show

  that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.

  Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). That is, once the movant has

  met its burden to show absence of material fact, the party opposing summary judgment

  must then come forward with affidavits or other evidence demonstrating there is indeed a

  genuine issue for trial. Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 323–25;

  Anderson, 477 U.S. at 248. “If the evidence is merely colorable, or is not significantly



                                                 3
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 4 of 21 PageID #: 2142




  probative, summary judgment may be granted.” Anderson, 477 U.S. at 249 (citations

  omitted).

                                  FACTUAL BACKGROUND

  A.     Conviction and Sentence

         On January 14, 2005, the plaintiff was sentenced in the District of Columbia

  Superior Court to serve a life sentence for “conspiracy to commit robbery, first degree

  burglary while armed, armed robbery, murder I while armed, and carrying a dangerous

  weapon.” See [Doc. 72-1 at 3]. For purposes of this case, plaintiff was designated to FCC

  Hazelton in Bruceton Mills, West Virginia, from December 12, 2016, to November 13,

  2017. See [Id.]. For a portion of his allegations in his Amended Complaint, the plaintiff

  was housed in the Special Housing Unit (“SHU”) at FCC Hazelton. See [Id.]. Currently,

  the plaintiff is housed at the United States Penitentiary (“USP”) in Florence, Colorado.

  B.     Procedural History

         On March 22, 2020, the plaintiff brought the initial Complaint in the United States

  District Court for the District of Columbia [Doc. 1] pursuant to Bivens v. Six Unknown

  Federal Narcotics Agents, 403 U.S. 388 (1971).             The initial Complaint was then

  transferred to the United States District Court for the Eastern District of Kentucky [Doc. 34]

  on May 7, 2020. The plaintiff filed a Motion to Sever and Transfer Venue [Doc. 38] on

  June 5, 2020, and thereafter the claims asserted in the initial Complaint against defendants

  “Warden John Doe of USP Hazelton,” “SHU Lt. John Doe at USP Hazelton,” “Gregory

  Mims,” and “Leigh Bird” were severed and transferred to this Court. See [Doc. 43]. After




                                                4
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 5 of 21 PageID #: 2143




  the defendants filed their first Motion to Dismiss Or, in the Alternative, Motion for Summary

  Judgment [Doc. 50], the plaintiff filed an Amended Complaint [Doc. 61].

         In the Amended Complaint, the plaintiff asserts five causes of action. First, the

  plaintiff asserts a Bivens violation of the Eighth Amendment against all defendants in their

  individual capacity.   See [Doc. 61 at 29].      Second, the plaintiff asserts a Bivens

  supervisory capacity claim against defendants Gregory Mims, Warden John Doe of USP

  Hazelton, and SHU Lt. John Doe at USP Hazelton in their individual capacity. See [Id. at

  29–30]. Third, the plaintiff alleges medical malpractice/negligence against Gregory Mims

  and Leigh Bird. See [Id. at 30–31]. Fourth, the plaintiff alleges medical malpractice/gross

  negligence against Gregory Mims and Leigh Bird. See [Id. at 31–32]. Fifth, the plaintiff

  asserts a medical malpractice/willful and wanton claim against Gregory Mims and Leigh

  Bird. See [Id. at 32–33]. The plaintiff is requesting “no less than $100,000,000 in actual

  damages,” special damages, attorney’s fees and costs, and punitive damages. See [Id. at

  33–34].

         On October 6, 2020, the Defendants’ Motion to Dismiss Plaintiff’s Amended

  Complaint Or, in the Alternative, Motion for Summary Judgment was filed. [Doc. 71]. A

  Response [Doc. 90] was filed on November 11, 2020. On November 23, 2020, a Reply

  [Doc. 94] was filed.




                                               5
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 6 of 21 PageID #: 2144




         i.     Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint Or, in the
                Alternative, Motion for Summary Judgment [Doc. 71] and Memorandum
                of Law in Support of Defendants’ Motion to Dismiss Plaintiff’s Amended
                Complaint or, in the Alternative, Motion for Summary Judgment
                [Doc. 72].

         In their Motion, the defendants make six arguments in support of the Motion to

  Dismiss Plaintiff’s Amended Complaint Or, in the Alternative, Motion for Summary

  Judgment. See [Doc. 72]. First, the defendants argue that the plaintiff’s claims against

  Warden John Doe of USP Hazelton and SHU Lt. John Doe at USP Hazelton should be

  dismissed because of the lack of requisite personal involvement. See [Id. at 11–13].

  Second, the defendants argue that the plaintiff’s claims must fail because the plaintiff

  cannot show the individual defendants acted with deliberate indifference as is required to

  sustain a Bivens claim under the Eighth Amendment. See [Id. at 13–17]. Third, the

  defendants assert that the plaintiff’s claims for medical malpractice and medical negligence

  fail because such allegations are not actionable in a lawsuit pursuant to Bivens.

  See [Id. at 17–18]. Fourth, the defendants argue that they are entitled to qualified

  immunity because they did not commit any constitutional violations. See [Id. at 18–19].

  Fifth, the defendants assert that public health service employees are immune from

  personal liability in a Bivens action. See [Id. at 19–20]. Lastly, the defendants argue that

  this Court does not have subject matter jurisdiction over the plaintiff’s injunctive relief

  claims. See [Id. at 21–22].1




         1
         In plaintiff’s response, he states that he is not seeking injunctive relief against the
  defendants in this case. He states that “[t]hat portion of [his] claim is now properly before
  the Kentucky Federal Court. Therefore, this Court will not further address this argument.

                                                6
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 7 of 21 PageID #: 2145




          ii.    Plaintiff’s Response to Defendants’ Motion to Dismiss or, in the
                 Alternative, Motion for Summary Judgment [Doc. 90]

          In response, the plaintiff makes six arguments in arguing that the defendants are

  not entitled to the relief requested. See [Doc. 90]. First, the plaintiff argues that he has

  “properly brought supervisory liability Bivens claims against defendants Warden Joseph

  Coakley and SHU Lieutenant James Soule.” See [Id. at 5–7]. Second, the plaintiff asserts

  that defendants showed deliberate indifference to him. See [Id. at 7–14]. Third, the

  plaintiff argues that his medical malpractice claims are viable under the FTCA. See [Id. at

  14–15]. Fourth, the plaintiff argues that he did comply with the pre-filing requirements

  under West Virginia law. See [Id. at 15–16]. Fifth, the plaintiff asserts that the defendants

  are not entitled to summary judgment on the basis of qualified immunity. See [Id. at

  16–21]. Sixth, the plaintiff argues that his medical malpractice claims against defendants

  Mims and Bird are allowable under the FTCA. See [Id. at 21].

          iii.   Defendants’ Reply Brief in Support of Defendants’ Motion to Dismiss or
                 in the Alternative Motion for Summary Judgment [Doc. 94]

          The defendants, in reply, make three arguments.         See [Doc. 94]. First, the

  defendants argue that the plaintiff has failed to bring a cause of action against the United

  States of America under the FTCA. See [Id. at 1–4]. Second, the defendants assert that

  the plaintiff’s claim against defendants Mims and Bird are barred by W.Va. Code § 55-7B-6

  of the West Virginia Medical Professional Liability Act. See [Id. at 4–6]. Third, the

  defendants argues that “plaintiff’s mere assertions should not be taken as true.” See [Id. at

  6–7].




                                               7
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 8 of 21 PageID #: 2146




                                         DISCUSSION

  I.     Counts I and II

         In Farmer v. Brennan, 511 U.S. 825, 832 (1994), the Supreme Court held that the

  Eighth Amendment to the Constitution “imposes duties on [prison] officials who must

  provide humane conditions of confinement; prison officials must ensure that inmates

  receive adequate food, clothing, shelter, and medical care, and must ‘take reasonable

  measures to guarantee the safety of the inmates.’” The Supreme Court emphasized

  “[p]rison conditions may be ‘restrictive and even harsh.’” Id. at 833.

         To state a claim under the Eighth Amendment for ineffective medical assistance,

  the plaintiff must show that the defendant acted with deliberate indifference to his serious

  medical needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To succeed on an Eighth

  Amendment cruel and unusual punishment claim, a prisoner must prove: (1) that

  objectively the deprivation of a basic human need was “sufficiently serious,” and (2) that

  subjectively the prison official acted with a “sufficiently culpable state of mind.” Wilson v.

  Seiter, 501 U.S. 294, 298 (1991).

         A serious medical condition is one that has been diagnosed by a physician as

  mandating treatment or that is so obvious that even a lay person would recognize the need

  for a doctor’s attention. Gaudreault v. Municipality of Salem, Mass., 923 F.2d 203, 208

  (1st Cir. 1990), cert. denied, 500 U.S. 956 (1991). A medical condition is also serious if

  a delay in treatment causes a life-long handicap or permanent loss. Monmouth County

  Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987), cert. denied, 486 U.S.

  1006 (1988).



                                                8
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 9 of 21 PageID #: 2147




         The subjective component of a cruel and unusual punishment claim is satisfied by

  showing that the prison official acted with deliberate indifference. Wilson, 501 U.S. at 303.

  A finding of deliberate indifference requires more than a showing of negligence. Farmer

  v. Brennan, 511 U.S. at 835. A prison official “must both be aware of facts from which the

  inference could be drawn that a substantial risk of serious harm exists, and he must also

  draw the inference.” Id. at 837. A prison official is not liable if he “knew the underlying

  facts but believed (albeit unsoundly) that the risk to which the fact gave rise was

  insubstantial or nonexistent.” Id. at 844.

         “To establish that a health care provider’s actions constitute deliberate indifference

  to a serious medical need, the treatment, [or lack thereof], must be so grossly incompetent,

  inadequate, or excessive as to shock the conscience or to be intolerable to fundamental

  fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990). A mere disagreement

  between the inmate and the prison’s medical staff as to the inmate’s diagnosis or course

  of treatment does not support a claim of cruel and unusual punishment unless exceptional

  circumstances exist. Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985). As noted by

  the Fourth Circuit, an inmate is not entitled to unqualified access to health care, and

  treatment may be limited to what is medically necessary and not “that which may be

  considered merely desirable to the inmate.” Bowring v. Godwin, 551 F.2d 44, 47–48 (4th

  Cir. 1977). A constitutional violation is established when “government officials show

  deliberate indifference to those medical needs which have been diagnosed as mandating

  treatment, conditions which obviously require medical attention, conditions which

  significantly affect an individual’s daily life activities, or conditions which cause pain,



                                               9
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 10 of 21 PageID #: 2148




  discomfort or a threat to good health.” See Morales Feliciano v. Calderon Serra, 300

  F.Supp.2d 321, 341 (D.P.R. 2004) (citing Brock v. Wright, 315 F.3d 158, 162 (2d Cir.

  2003)).

         A.     Defendants Warden Joseph Coakley, identified as “Warden John Doe
                of USP Hazelton,” and SHU Lieutenant James Soule, identified as “SHU
                Lt. John Doe at USP Hazelton” are hereby dismissed.

         Liability in a Bivens action is “personal, based upon each defendant’s own

  constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001) (internal

  citation omitted). Thus, in order to establish liability in a Bivens case, a plaintiff must

  specify the acts taken by the defendant which violate his constitutional rights. See Wright

  v. Smith, 21 F.3d 496, 501 (2d Cir. 1994); Colburn v. Upper Darby Township, 838 F.2d

  663 (3d Cir. 1988). Some sort of personal involvement on the part of the defendant and

  a causal connection to the harm alleged must be shown. See Zeitler v. Wainwright, 802

  F.2d 391, 401 (11th Cir. 1986). Respondeat superior cannot form the basis of a claim for

  a violation of a constitutional right in a Bivens case. Rizzo v. Good, 423 U.S. 362 (1976).

         As a preliminary matter, the Fourth Circuit has held that non-medical supervisory

  personnel, like a warden, may rely on the opinion of the medical staff regarding the proper

  medical treatment of inmates. See Miltier, 896 F.2d at 855. Accordingly, here, defendants

  Warden Joseph Coakley, identified as “Warden John Doe of USP Hazelton,” and SHU

  Lieutenant James Soule, identified as “SHU Lt. John Doe at USP Hazelton,” did not and

  should not substitute their own medical judgment for that of medical professionals.

         The plaintiff has made no claim that defendants Warden John Doe of USP Hazelton

  and SHU Lt. John Doe at USP Hazelton were involved in the violation of his constitutional


                                              10
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 11 of 21 PageID #: 2149




  rights. Instead, it appears that the plaintiff names defendants Warden John Doe of USP

  Hazelton and SHU Lt. John Doe at USP Hazelton in their official capacity as Warden and

  SHU Lieutenant. However, official capacity claims “generally represent only another way

  of pleading an action against an entity of which an officer is an agent.” Kentucky v.

  Graham, 473 U.S. 159, 165 (1985) (citation and quotations omitted). Nonetheless, in

  Miltier, 896 F.2d at 854, the Fourth Circuit recognized that supervisory defendants may

  be liable in a Bivens action if the plaintiff shows that: “(1) the supervisory defendants failed

  to provide an inmate with needed medical care; (2) that the supervisory defendants

  deliberately interfered with the prison doctors’ performance; or (3) that the supervisory

  defendants tacitly authorized or were indifferent to the prison physicians’ constitutional

  violations.” In so finding, the Court recognized that “[s]upervisory liability based upon

  constitutional violations inflicted by subordinates is based, not upon notions of respondeat

  superior, but upon a recognition that supervisory indifference or tacit authorization of

  subordinate misconduct may be a direct cause of constitutional injury.” Id. However, a

  plaintiff cannot establish supervisory liability merely by showing that a subordinate was

  deliberately indifferent to his needs. Id. Rather, the plaintiff must show that a supervisor’s

  corrective inaction amounts to deliberate indifference or tacit authorization of the offensive

  practice. Id. This plaintiff has not done so. Moreover, plaintiff concedes his claim against

  defendants Warden John Doe of USP Hazelton and SHU Lt. John Doe at USP Hazelton

  is one for Supervisory Capacity. See [Doc. 61 at 29].

         Accordingly, because the plaintiff fails to allege any personal involvement on the

  part of defendants Warden John Doe of USP Hazelton and SHU Lt. John Doe at USP



                                                11
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 12 of 21 PageID #: 2150




  Hazelton, both parties should be dismissed from this action and summary judgment will be

  entered on Counts I and II.

         B.     Defendants Mims and Bird are Public Health Service employees and are
                hereby dismissed.

         Defendants Mims and Bird each is a Commissioned Officer in the United States

  Public Health Service. Title 42 U.S.C. § 233(a) provides that the exclusive civil remedy

  available to any individual against a commissioned officer of the U.S. Public Health Service

  for any actions pertaining to medical, surgical, dental or related functions, is an action

  pursuant to the Federal Tort Claims Act (28 U.S.C. § 2672). Section 233(a) protects

  commissioned officers or employees of the Public Health Service from being subject to suit

  while performing medical and similar functions by requiring that such lawsuits be brought

  against the United States instead. The United States thus in effect insures designated

  public health officials by standing in their place financially when they are sued for the

  performance of their medical duties. Cuoco v. Moritsugu, 222 F.3d 99, 108 (2d Cir.

  2000). See also, U.S. v. Smith, 499 U.S. 160, 170 n.11 (1990) (42 U.S.C. § 233 is one

  of several statutes passed to provide absolute immunity from suit for Government medical

  personnel for alleged malpractice committed within the scope of employment); Carlson v.

  Green, 446 U.S. 14, 20 (1980) (Congress explicitly provides in 42 U.S.C. § 233(a) that the

  FTCA is a plaintiff’s sole remedy against Public Health Service employees); Apple v.

  Jewish Hosp. and Medical Center, 570 F. Supp. 1320 (E.D.N.Y. 1983) (motion for

  dismissal of the action against the defendant doctor, a member of the National Health

  Corps. granted and the United States substituted as defendant, and case deemed a tort

  action). Therefore, pursuant to 42 U.S.C. § 233(a), defendants Mims and Bird enjoy


                                              12
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 13 of 21 PageID #: 2151




  absolute immunity from personal liability for all claims arising from the medical care they

  provided the plaintiff, and are hereby dismissed from this action.

         C.     Deliberate Indifference to Serious Medical Needs

         Here, viewing the allegations in the Amended Complaint in the light most favorable

  to the plaintiff, as required, it appears that he has failed to prove the objective prong

  necessary to prove an Eighth Amendment claim of deliberate indifference. Moreover, the

  plaintiff has also failed in his burden to prove the second, subjective prong of the Eighth

  Amendment analysis because he cannot show that the defendants were deliberately

  indifferent. Medical staff may be found to be deliberately indifferent by intentionally

  denying or delaying access to medical care or by intentionally interfering with a prescribed

  course of treatment. Estelle, 429 U.S. at 104–105. The record as a whole shows that

  while the plaintiff was at FCC Hazelton, he was appropriately and timely treated for all

  medical issues he presented. See generally [Doc. 72-1 and 72-2]. Upon his arrival at FCC

  Hazelton, the plaintiff participated in an A&O appointment where his medical history was

  reviewed at length. [Doc. 72-2 at 3]. During the appointment, defendant Leigh Bird, PA-C,

  found no evidence that the plaintiff had previously been diagnosed with “Balance

  Equilibrium Disorder,” as reported by the plaintiff. [Id.]. Based on defendant Bird’s review

  of his medical chart, she could not find any indication that he was diagnosed with “Balance

  Equilibrium Disorder” and she also could not find any findings to support the need of an

  assistive device for ambulation. [Id. at 3–4].

         Furthermore, on December 29, 2016, the plaintiff was seen at Health Services after

  reporting he had a seizure and hit his head. The following day, he was seen by Health



                                              13
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 14 of 21 PageID #: 2152




  Services for a Neurology visit where an EEG was ordered. [Id. at 4]. Once Health

  Services received the EEG results and reviewed them, Health Services discussed the

  results with the plaintiff. [Id. at 5; Doc. 72-1 at 21–22]. During the review session, the

  plaintiff reported not taking the prescribed Dilantin because he did not think he was actually

  having seizures. [Id.]. The plaintiff was even seen by an outside Neurologist at the West

  Virginia University Department of Neurology. [Id.]. Finally, before the plaintiff’s transfer

  from FCC Hazelton, defendant Mims discussed the plaintiff’s case and continuity of care

  with the Clinical Director at the receiving institution. [Id. at 6].

         To the extent that the plaintiff alleges he was denied access to a wheelchair or a

  walker in the SHU, defendant Mims clearly explains that “inmates are typically not

  permitted to keep mobility devices in their cell in the SHU, except in limited circumstances,

  due to safety and security concerns.” [Id. at 3]. The plaintiff has not and cannot establish

  that any of the defendants knew of an excessive risk to his health or safety and consciously

  disregarded that risk. Again, during his A&O appointment, defendant Bird could not find

  any indication that the plaintiff was diagnosed or had “Balance Equilibrium Disorder” or

  needed an assistive device for ambulation.

         The majority of cases alleging medical Eighth Amendment violations concern the

  denial of medical care to a prisoner rather than the provision of substandard care, i.e. “[n]o

  care,” rather than “bad care.” See, e.g., Holmes v. Sheahan, 930F.2d 1196 (7th Cir.

  1991), cert. denied, 502 U.S. 960 (1991). Here, even if this Court concluded that the

  plaintiff received “bad care,” which it does not, the plaintiff did receive care.

         Despite the plaintiff’s attempt to characterize his claim as one of deliberate

  indifference, it is clear from the plaintiff’s medical records that the defendants were not

                                                 14
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 15 of 21 PageID #: 2153




  indifferent to his needs. It appears then, that the plaintiff really takes issue with the type

  of treatment he received. In other words, the plaintiff merely disagrees with the prison’s

  medical staff as to his diagnosis or course of treatment. However, such a claim is more

  appropriately a tort claim and, as already noted, does not rise to the level of a constitutional

  violation.

         Accordingly, the defendants are entitled to judgment as a matter of law because the

  plaintiff has failed to state a claim upon which relief can be granted.

  II.    Medical Negligence: Counts III, IV and V

         The plaintiff contends that defendants Gregory Mims and Leigh Bird committed

  negligence, gross negligence, and were willful and wanton in their care of him. See

  [Doc. 61 at 30–33].

         To the extent that the plaintiff may be seeking to establish a medical negligence

  claim, he must comply with West Virginia law and establish that:

         (a) the health care provider failed to exercise that degree of care, skill, and

         learning required or expected of a reasonable, prudent health care provider

         in the profession or class to which the health care provider belongs acting in

         the same or similar circumstances; and (b) such failure was a proximate

         cause of the injury or death.

  W.Va. Code § 55-7B-3. When a medical negligence claim involves an assessment of

  whether or not the plaintiff was properly diagnosed and treated and/or whether the health

  care provider was the proximate cause of the plaintiff’s injuries, expert testimony is

  required. Banfi v. American Hospital for Rehabilitation, 529 S.E.2d 600, 605–606



                                                15
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 16 of 21 PageID #: 2154




  (2000).

         Additionally, under West Virginia law, certain requirements must be met before a

  health care provider may be sued. W.Va. Code § 55-7B-6. This section provides in

  pertinent part:

         §55-7B-6. Prerequisites for filing an action against a health care provider;

         procedures; sanctions.

         (a) Notwithstanding any other provision of this code, no person may file a

         medical professional liability action against any health care provider without

         complying with the provisions of this section.

         (b) At least thirty days prior to the filing of a medical professional liability

         action against a health care provider, the claimant shall serve by certified

         mail, return receipt requested, a notice of claim on each health care provider

         the claimant will join in litigation. The notice of claim shall include a statement

         of the theory or theories of liability upon which a cause of action may be

         based, and a list of all health care providers and health care facilities to

         whom notices of claim are being sent, together with a screening certificate

         of merit. The screening certificate of merit shall be executed under oath by

         a health care provider qualified as an expert under the West Virginia rules of

         evidence and shall state with particularity: (1) The expert’s familiarity with the

         applicable standard of care in issue; (2) the expert’s qualifications; (3) the

         expert’s opinion as to how the applicable standard of care was breached;

         and (4) the expert’s opinion as to how the breach of the applicable standard

         of care resulted in injury or death. A separate screening certificate of merit

                                                 16
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 17 of 21 PageID #: 2155




         must be provided for each health care provider against whom a claim is

         asserted. The person signing the screening certificate of merit shall have no

         financial interest in the underlying claim, but may participate as an expert

         witness in any judicial proceeding. Nothing in this subsection may be

         construed to limit the application of Rule 15 of the Rules of Civil Procedure.

  W.Va. Code § 55-7B-6.

         This Court previously held that compliance with W.Va. Code § 55-7B-6 is mandatory

  prior to filing suit in federal court. See Stanley v. United States, 321 F.Supp.2d 805,

  806–807 (N.D. W.Va. 2004) (Keeley, J.).

         With regard to the pre-suit notice requirements, by the plaintiff’s own admission, he

  states that the initial Complaint “was filed before mailing of the notices . . . because of a

  rapidly approaching statute of limitations.” [Doc. 90 at 15]. Therefore, the plaintiff failed

  to serve defendants Gregory Mims and Leigh Bird with a notice of claim or screening

  certificate of merit at least thirty (30) days prior to filing suit. This Court could stop the

  analysis here but the Court would like to further point out that plaintiff failed to comply with

  W.Va. Code § 55-7B-6(b), which requires the notice to “include a statement of the theory

  or theories of liability upon which a cause of action may be based, and a list of all health

  care providers and health care facilities to whom notices of claim are being sent, together

  with a screening certificate of merit.” In this case, plaintiff provided no such statement to

  the defendants and rather just mailed a copy of the Complaint to the defendants. See

  [Doc. 90-1 & 90-2]. Therefore, summary dismissal is appropriate.




                                                17
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 18 of 21 PageID #: 2156




  III.   Federal Tort Claims Act Claim

         Plaintiff argues that his medical malpractice claims are viable under the Federal Tort

  Claims Act (“FTCA”). See [Doc. 90 at 14–15]. This Court disagrees.

         The FTCA is a limited and narrowly tailored waiver of sovereign immunity that

  imposes tort liability on the United States in certain circumstances for injuries caused by

  the negligent or wrongful acts or omissions of federal government employees. 28 U.S.C.

  § 1346(b). The FTCA does not create an independent legal cause of action. Medina v.

  United States, 259 F.3d 220, 223 (4th Cir. 2001) (citations omitted). Instead, the FTCA

  holds the United States liable where a private individual would be liable under similar

  circumstances for a state law tort in the relevant jurisdiction. Id.

         Even where the government has waived sovereign immunity, the FTCA only

  authorizes lawsuits against the United States itself. 28 U.S.C. § 1346(b). Therefore, the

  United States, not any individual government employee or agency, is the only proper

  defendant in an FTCA lawsuit. See 28 U.S.C. § 2679(a); Webb v. Hamidullah, 281

  F.App’x 159, 161 n.4 (4th Cir. 2008) (per curiam) (unpublished) (United States is the only

  proper defendant in FTCA claim); Holmes v. Eddy, 341 F.2d 477, 480 (4th Cir. 1965) (per

  curiam) (federal agency cannot be sued pursuant to the FTCA).

         FTCA liability is governed by state law. Rayonier Inc. v. United States, 352 U.S.

  315 (1957); Myrick v. United States, 723 F.2d 1158 (4th Cir. 1983) (In FTCA action,

  federal courts apply the substantive law of the state in which the act or omission giving rise

  to the action occurred).

         In West Virginia, a plaintiff alleging medical negligence must comply with the West



                                               18
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 19 of 21 PageID #: 2157




  Virginia Medical Professional Liability Act (“MPLA”), W.Va. Code § 55-7B-1 et seq.

  Dreenen v. United States, 2010 WL 1650032, at *2 (4th Cir. 2010); Callahan v. Cho, 437

  F.Supp.2d 557, 561 (E.D. Va. 2006); Stanley v. United States, 321 F.Supp.2d 805,

  808–09 (N.D. W.Va. 2004) (Keeley, J.).

         As stated above, the plaintiff has failed to comply with the MPLA. The plaintiff failed

  to serve defendants Mims and Bird with a notice of claim or screening certificate of merit

  at least thirty days prior to filing suit. Furthermore, pursuant to the provisions of the FTCA,

  the administrative process must be fully exhausted before FTCA claims may be brought

  in an action in federal court. 28 U.S.C. § 2675(a). Administrative exhaustion under the

  FTCA requires an inmate to submit written notification of the incident–accompanied by a

  sum certain claim monetary damages–to the federal agency responsible for the activities

  giving rise to the claim. See 28 C.F.R. § 14.2(a) and (b)(1). The inmate may file an FTCA

  suit in federal court only after the agency denies the inmate’s claim, and must do so within

  six months of the mailing of the denial. 28 C.F.R. § 14.9. An administrative tort claim is

  statutorily presumed denied if six months pass without action on a properly filed

  administrative claim. 28 U.S.C. § 2675(a).

         The plaintiff filed an SF-95 (“administrative tort claim”) on or about August 13, 2017,

  seeking $25,000,000 for an injury, denial of medical care, torture, and retaliation all related

  to events at USP Sandy. [Doc. 61-20.]. However, this administrative claim does not

  address the plaintiff’s claims concerning alleged negligence on the part of defendants

  Mims and Bird. Records maintained by the BOP, establish that the only SF-95 filed by the

  plaintiff regarding USP Hazelton sought $5,000,000 for personal injury and property



                                                19
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 20 of 21 PageID #: 2158




  damage.2 However, that administrative claim was denied in a letter dated March 21, 2019,

  and the plaintiff was specifically notified that if he was not satisfied with the BOP’s

  determination, he was had six months after the date of the letter to file suit in the

  appropriate district court. It was not until March 22, 2020, that the plaintiff filed his initial

  complaint in this matter. Accordingly, even if that administrative tort claim involved

  negligence on the part of Mims and Bird, the statute of limitations bars his attempt to now

  raise a FTCA claim. Finally, this Court notes that even with five separate civil actions, the

  plaintiff has not named the United States of America as a defendant in any of the civil

  actions.

                                          CONCLUSION

         For the reasons stated above, the Defendants’ Motion to Dismiss Plaintiff’s

  Amended Complaint Or, in the Alternative, Motion for Summary Judgment [Doc. 71] is

  GRANTED. Accordingly, the plaintiff’s Amended Complaint [Doc. 61] is DISMISSED. The

  plaintiff’s Amended Motion for Discovery Under Rule 56(d) [Doc. 79] is hereby DENIED AS

  MOOT. This Court further DIRECTS the Clerk to enter judgment in favor of the defendants

  and to STRIKE this case from the active docket of this Court.

         It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to any counsel of record.


         2
          The pro se law clerk (“PSLC”) assigned to this matter contacted the BOP regional
  office and was informed that the plaintiff has filed a total of ten (10) administrative tort
  claims during his incarceration with the BOP. The PSLC was also provided a copy of the
  denial letter dated March 21, 2019, regarding Administrative Claim Number TRT-MXR-
  2018-02748, the only claim filed regarding USP Hazelton. Finally, the PSLC was notified
  that the most recent administrative tort claim dealt with events at the Oklahoma Transfer
  Center and was denied on April 13, 2019.

                                                 20
Case 5:20-cv-00112-JPB-JPM Document 95 Filed 01/22/21 Page 21 of 21 PageID #: 2159




        DATED: January 22, 2021.




                                       21
